POLEN, J.
The trial court erred in denying appellant’s claim for attorney’s fees under section 501.2105(1), Florida Statutes (1991), on grounds that appellees’ counterclaim did not involve a consumer transaction. The court had previously granted a directed verdict in favor of appellant on appellees’ counterclaim which was specifically based on an alleged violation of chapter 501. See Brown v. Gardens by the Sea South Condominium Ass’n., 424 So.2d 181 (Fla. 4th DCA 1983); and Rustic Village, Inc. v. Friedman, 417 So.2d 305 (Fla. 3d DCA 1982).
We reverse with directions for the trial court to award appellant’s attorney’s fees.
GUNTHER, C.J., and FARMER, JJ., concur.